Citation Nr: 0813138	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  03-24 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for right knee osteoarthritis and meniscectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1965 to March 
1966, and from August 17, 1971 to August 30, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO decision, which 
denied a claim for an evaluation in excess of 20 percent 
disabling for the veteran's service-connected right knee 
disability.  

In a September 2006 rating decision, the RO increased the 
evaluation of the veteran's right knee osteoarthritis and 
meniscectomy to 30 percent, effective August 22, 2002.  
Subsequently, in an October 2006 rating decision, the RO 
increased the veteran's evaluation to 100 percent from 
September 15, 2006, with the 30 percent evaluation restored 
on November 1, 2007.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

This issue was remanded in a March 2007 Board decision in 
order to afford the veteran a more recent VA examination.


FINDINGS OF FACT

1.  From August 22, 2002 to September 15, 2006, the veteran's 
service-connected right knee disability was manifested by 
complaints of pain, weakness, giving out, and a flexion of 
120 degrees and an extension of 10 degrees.   

2.  From November 1, 2007 to the present, the veteran's 
service-connected right knee disability was manifested by 
complaints of pain, stiffness, weakness, giving way, lack of 
endurance, and a flexion of 110 degrees and an extension of 0 
degrees.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent disabling for right knee osteoarthritis and 
meniscectomy, for the period of August 22, 2002 to September 
15, 2006,  have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 
5262 (2007).

2.  The criteria for a disability rating in excess of 30 
percent disabling for right knee osteoarthritis and 
meniscectomy, as of November 1, 2007,  have not been met.  
See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5055 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  
In regards to the veteran's claim of an increased rating, 
VCAA letters from September 2002, July 2006, and April 2007 
fully satisfied the duty to notify provisions elements 2, 3, 
and 4.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187; Pelegrini II.  In 
order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In July 2006 and April 2007, the RO sent the veteran VCAA 
letters, which requested that the veteran provide evidence 
describing how his disability had worsened.  In addition, the 
veteran was questioned about his employment and daily life, 
in regards to his right knee disability during the course of 
the October 2002, August 2006, and September 2007 VA 
examinations performed in association with this claim, as 
well as the December 2002 VA consultation report.  The 
veteran provided statements at these examinations, in which 
he details the impact of his disability on his daily 
activities.  The Board finds that the notice given, the 
questions directly asked, and the responses provided by the 
veteran show that he knew that the evidence needed to show 
that his disability had worsened and what impact that had on 
his employment and daily life.  As the Board finds the 
veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for his right knee osteoarthritis and 
meniscectomy.  As will be discussed below, the veteran's 
right knee disability has been rated under 38 C.F.R. 4.71a, 
Diagnostic Codes 5260, 5262, and 5055.  Entitlement to higher 
a disability rating would be satisfied by evidence 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effects that worsening has on the 
claimant's employment and daily life.  See id.  The Board 
finds that no more specific notice is required of VA and that 
any error in not providing the rating criteria is harmless.  
See Vazquez-Flores.   While notification of the specific 
rating criteria was provided in the August 2003 statement of 
the case (SOC), the September 2006 supplemental statement of 
the case (SSOC), the October 2006 SSOC, and the October 2007 
SSOC, and not a specific preadjudicative notice letter, no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that this 
information was provided in the July 2006 and April 2007 
letters in which it was noted that a disability rating would 
be determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores; Sanders, 
supra.  As to the fourth element, the July 2006 and April 
2007 letters did provide notice of the types of evidence, 
both lay and medical, that could be submitted in support of 
his claim.  The Board finds that the third and fourth 
elements of Vazquez-Flores are satisfied.  See id.  
In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Court recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim for 
service connection was granted and a disability rating and 
effective date were assigned in a March 1972 RO decision.  
VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  In addition, the Board notes that the veteran was 
given appropriate notice according to Dingess in the July 
2006 and April 2007 letters.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service, private, and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.
	
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with a VA examination for his 
right knee disability most recently in September 2007.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The Board finds this 
VA examination report to be thorough and consistent with 
contemporaneous VA and private treatment records.  The 
examination in this case is adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
disabilities in civilian occupations.  Generally, the degree 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided. 
 See 38 C.F.R. § 4.14 (2007).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

In a January 2003 RO decision, the veteran's 20 percent 
evaluation for his service-connected right knee disability 
was continued under Diagnostic Code 5260.  In a September 
2006 RO decision, the veteran's evaluation for his service-
connected right knee disability was increased to 30 percent, 
effective August 22, 2002 under Diagnostic Code 5262.  From 
September 15, 2006 to November 1, 2007, the veteran's 
evaluation was increased to 100 percent disabling under 
Diagnostic Code 5055.  A 30 percent evaluation was restored, 
effective November 1, 2007.  As the veteran submitted a 
notice of disagreement to the January 2003 rating decision, 
the Board must consider whether the veteran's right knee 
disability warrants an evaluation in excess of 30 percent 
disabling at any time between August 22, 2002 to September 
15, 2006, and from November 1, 2007 to the present. 

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated 
as degenerative arthritis under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  

Degenerative arthritis (hypertrophic or osteoarthritis), when 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2007).  Under Diagnostic Code 5261, a 10 percent disability 
rating is warranted for extension limited to 10 degrees; a 20 
percent disability rating is assigned for extension limited 
to 15 degrees; a 30 percent disability rating is assigned for 
extension limited to 20 degrees; a 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a (2007).
Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees; a 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a (2007).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04 (2004).  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5055, a 100 percent evaluation is assigned for one year 
following a knee replacement (prosthesis).  Subsequently, a 
30 percent disability rating is the minimum rating assigned 
for a knee replacement.  Intermediate degrees of residual 
weakness, pain, or limitation of motion are rated by analogy 
to Diagnostic Codes 5256, 5261, or 5262.  A maximum 60 
percent evaluation is available where there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2007).

Under Diagnostic Code 5256, extremely unfavorable ankylosis 
of the knee is evaluated at 60 percent if in flexion at an 
angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2007).  If in flexion between 20 and 45 degrees, 
the evaluation is 50 percent.  Id.  If in flexion between 10 
and 20 degrees, the evaluation is 40 percent.  Id.  Ankylosis 
in a favorable angle in full extension or in slight flexion 
between 0 degrees and 10 degrees is 30 percent.  Id.

Under Diagnostic Code 5262, nonunion of the tibia and fibula 
with loose motion and requiring a brace warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007).  
Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent evaluation; with moderate 
knee or ankle disability, a 20 percent evaluation is 
warranted; and with slight knee or ankle disability, a 10 
percent evaluation is warranted.  Id.

In regards to assigning a rating in excess of 30 percent 
disabling from August 22, 2002 to September 15, 2006, the 
Board notes that, in the September 2006 rating decision, the 
RO changed the diagnostic code under which the veteran's 
right knee disability was rated from Diagnostic Code 5260 to 
Diagnostic Code 5262.  It was noted in this decision that the 
veteran's right knee disability was not one which was 
specifically listed in the rating schedule.  Therefore, the 
RO opted to rate the disability as analogous to a disability 
in which the functions affected, anatomical localization, and 
symptoms were closely related.  The RO then proceeded to rate 
the veteran's disability as analogous to Diagnostic Code 
5262.  

In adjudicating this claim for an increased rating, the Board 
will apply Diagnostic Code 5262 by analogy for the period of 
August 22, 2002 to September 15, 2006.  However, as mentioned 
above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban.  Therefore, the 
Board will consider the applicability of any other diagnostic 
codes used in rating knee disabilities.

The Board notes that the veteran underwent VA examinations in 
October 2002 and August 2006.  At the October 2002 VA 
examination, the veteran was reported as having pain and 
stiffness in his right knee.  His right knee was recorded as 
having a flexion of 123 degrees and an extension of negative 
4 degrees.  

At the August 2006 VA examination, the veteran reported 
severe and constant right knee pain.  Upon examination, the 
physician found signs of effusion, weakness, and locking.  
The physician also noted pain, fatigue, and lack of endurance 
after repetitive use.  Incoordination is not affected by 
repetitive use.  His right knee was recorded as having a 
flexion of 130 degrees and an extension of 10 degrees.  

In addition to the VA examination reports, the claims folder 
also contains VA Medical Center (VAMC) treatment records and 
private treatment records from the period of August 22, 2002 
to September 15, 2006.  A treatment record from June 2001 
reported a flexion of 120 degrees and an extension of 10 
degrees.  See Group Health Cooperative treatment record, June 
2001.  In a VAMC consultation report from December 2002, the 
veteran's right knee was reported as being stable with no 
history of locking, as having a flexion of 120 degrees, and 
as having an extension of 0 degrees.  In 2004, the veteran's 
right knee was reported as having a flexion of 120 degrees 
and an extension of 10 degrees.  See Group Health Cooperative 
treatment record, May 2004 and September 2004.  The veteran 
has consistently complained in both VA and private treatment 
records of pain, weakness, and giving out of his right knee. 

In regards to assigning a higher rating under Diagnostic Code 
5260 for the period of August 22, 2002 to September 15, 2006, 
the Board notes that the veteran's right knee flexion has 
been reported as being limited to no less than 120 degrees 
during this time period.  As such, a compensable rating would 
not be assigned under this Diagnostic Code.  In regards to 
assigning a higher rating under Diagnostic Code 5261, the 
Board notes that the veteran's extension has not been 
reported as being limited beyond 10 degrees during this time 
period.  The Board acknowledges that a 10-degree limitation 
of extension typically warrants a 10 percent rating.  
However, the RO appears to have taken some slight limitation 
of extension in the left knee into consideration when 
assigning the veteran his analogous 30 percent rating under 
Diagnostic Code 5262, which contemplates marked knee 
disability.  As such, the Board finds that awarding an 
increased rating under this diagnostic code in this case 
would be equivalent to pyramiding.  Therefore, an increased 
rating is not warranted under Diagnostic Codes 5261.

Diagnostic Code 5257 addresses the issue of impairment of the 
knee in the form of recurrent subluxation or lateral 
instability.  There is no evidence of record indicating that 
the veteran has recurrent subluxation.  In regards to 
instability, the Board notes that the McMurray's and 
Lachman's tests conducted at the October 2002 VA examination 
yielded negative results.  In addition, the December 2002 
VAMC consultation report reflected the veteran's right knee 
as being stable, and the August 2006 VA examination report 
reflected that the anterior and posterior cruciate ligaments 
stability test, as well as the medial and lateral collateral 
ligaments stability test, were within normal limits.  As the 
evidence of record does not reflect that the veteran's right 
knee exhibited signs of instability or recurrent subluxation 
during this time period, an increased rating is not warranted 
under Diagnostic Codes 5257.

In regards to assigning a higher rating under Diagnostic Code 
5262, the Board notes that the veteran has worn a knee sleeve 
or a brace during this time period.  See VA examination 
reports, October 2002 and August 2006.  However, no evidence 
of record has reflected that the veteran had nonunion of the 
tibia and fibula, with loose motion.  In addition, the Board 
does not find that any of the symptoms of the veteran's right 
knee disability warrant an increased rating under this 
diagnostic code by analogy.  As mentioned above, the 
veteran's limitation of extension and flexion have not 
worsened, nor has the veteran experienced increased 
subluxation or instability.  The veteran has experienced 
consistent pain and weakness, and has reported his knee gives 
way at times, but the evidence does not show that the 
veteran's right knee disability increased in severity during 
this period to be analogous to a 40 percent rating under 
Diagnostic Code 5262.

In regards to applying the remaining applicable diagnostic 
codes, the Board notes that there is no evidence of record 
that the veteran has ever dislocated or removed his right 
knee cartilage, or been diagnosed with ankylosis of the knee 
or acquired, traumatic genu recurvatum at any time.  As such, 
Diagnostic Codes 5256, 5258, 5259 and 5263 are not 
applicable.

Therefore, for the reasons and bases expressed above, the 
Board has concluded that the veteran's disability rating of 
30 percent adequately compensates the veteran for his 
service-connected right knee disability for the period of 
August 22, 2002 to September 15, 2006.

In regards to assigning a rating in excess of 30 percent 
disabling as of November 1, 2007, the claims folder contains 
a September 2007 VA examination.  The examining physician 
reviewed the veteran's claims folder and noted his complaints 
of stiffness, pain, weakness, giving way, and lack of 
endurance.  Upon examination, he found the veteran's right 
knee to have a flexion of 110 degrees and an extension of 0 
degrees.  The examiner also noted effusion and warmth of the 
right knee, as well as laxity of the cruciate ligaments.  
Finally, the examiner concluded that pain is the major 
functional impairment of the veteran's right knee and that 
this impairment is moderately severe.     

As discussed above, a 60 percent rating is warranted under 
Diagnostic Code 5055 for chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
The Board has considered the examiner's conclusion that the 
veteran's impairment due to pain as being moderately severe.  
However, he also noted the veteran's statement that he has 
less right knee pain than he did prior to the surgery.  In 
addition, the physician found no additional loss of range of 
motion with three repeated flexions and extensions, weakened 
movement, excessive fatigability, or incoordination.  
Therefore, in light of these findings, the Board concludes 
that a 60 percent rating under Diagnostic Code 5055 is not 
warranted.  

The Board has also considered whether the veteran's right 
knee replacement must be rated by analogy to Diagnostic Codes 
5256, 5261, or 5262. 

In regards to assigning a higher rating under Diagnostic Code 
5256, the claims folder contains no evidence indicating that 
the veteran has had ankylosis of the knee from November 1, 
2007 to the present.  As such, a higher rating cannot be 
assigned under his diagnostic code. 

In regards to assigning a higher rating under Diagnostic Code 
5261, the veteran's extension of his right knee has been 
reported most recently as being 0 degrees.  See VA 
examination report, September 2007.  As such, an increased 
rating cannot be assigned under this diagnostic code.

In regards to assigning a higher rating under Diagnostic Code 
5262, as mentioned above, at no time has the evidence of 
record reflected that the veteran has nonunion of the tibia 
and fibula, with loose motion. As such, an increased rating 
of 40 percent is not warranted under Diagnostic Codes 5262.  
In regards to assigning a rating by analogy as previously 
done by the RO, the Board finds that the veteran's right knee 
disability can now be appropriately rated under Diagnostic 
Code 5055.  Therefore, rating the veteran's right knee 
disability by analogy is no longer necessary or appropriate 
under the circumstances.

In regards to applying the other potential diagnostic codes 
used in evaluating knee disabilities, the Board notes that 
the veteran's range of flexion was recorded as 110 degrees at 
the September 2007 VA examination.  As the veteran's range of 
flexion has not been reported as being limited to 60 degrees 
or less, an increased rating is not warranted under 
Diagnostic Code 5260.

In regards to applying Diagnostic Code 5257, the Board notes 
that there is no evidence of record indicating that the 
veteran has had recurrent subluxation as of November 1, 2007.  
In regards to instability, the veteran reported at the 
September 2007 VA examination that he has not needed to use a 
cane or a brace since his surgery.  The examiner noted laxity 
of the cruciate ligaments of the right knee.  However, the 
examiner also noted that such laxity is expected after a 
total knee replacement, and the Board believes that it is 
already compensated for under the minimum 30 percent rating 
assigned under Diagnostic Code 5055. 

Finally, the Board notes that the evidence of record does not 
reflect that the veteran has been diagnosed with genu 
recurvatum or has had his cartilage removed or dislocated at 
any time since November 1, 2007 to the present.  As such, 
Diagnostic Codes 5258, 5259, and 5263 are not applicable.  

Therefore, for the reasons and bases expressed above, the 
Board has concluded that the veteran's disability rating of 
30 percent adequately compensates the veteran for his current 
service-connected right knee disability, as of November 1, 
2007.

In regards to assigning an additional disability rating 
according to 38 C.F.R. § 4.40, the Board notes that the 
veteran has consistently complained of pain and weakness.  
However, the Board finds that the veteran's symptoms of pain 
and weakness have already been taken into consideration when 
assigning the veteran his 30 percent evaluation.  In 
addition, the physician at the September 2007 VA examination 
found no additional loss of range of motion upon repeated 
flexions and extensions, weakened movement, excessive 
fatigability, or incoordination.  Therefore, assigning a 
higher rating on the basis of 38 C.F.R. § 4.40 is not 
warranted. 

The Board acknowledges the veteran's assertions that his 
disability warrants a higher rating.  See Appellant's Brief, 
February 2007.  However, the veteran as a lay person has not 
been shown to be capable of making medical conclusions, thus, 
his statements regarding severity are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities.  
Although the veteran reported during his most recent 
examination that he had stopped working as a corrections 
officer at the time of his knee surgery, he also explained 
that he had decided to retire, and had no plans to pursue 
vocational rehabilitation or attempt to obtain other 
employment.  The record also does not show that he 
necessitated frequent periods of hospitalization; or that the 
nature of his disability has otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating for either the 
period of August 22, 2002 to September 15, 2006, or from 
November 1, 2007 to the present, and the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).




ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for right knee osteoarthritis and meniscectomy from 
August 22, 2002 to September 15, 2006, is denied. 

Entitlement to an evaluation in excess of 30 percent 
disabling for right knee osteoarthritis and meniscectomy, as 
of November 1, 2007, is denied. 



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


